Citation Nr: 0737450	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a compound fracture of the left 
tibia and fibula, to include scars.

2.  Entitlement to a compensable disability rating for 
residuals of a compound fracture of the right fibula, to 
include degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The veteran's representative has raised the issue of whether 
separate, compensable ratings are warranted for the scars 
associated with the veteran's service-connected disabilities.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's residuals of a compound fracture of the 
left tibia and fibula are not characterized by nonunion of 
the left tibia or fibula or ankylosis of the left ankle.

2.  The veteran's residuals of a compound fracture of the 
right fibula, to include degenerative changes, are not 
characterized by malunion with only slight disability of the 
knee or ankle nor is there any evidence of limitation in 
range of motion of the right knee or ankle.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a compound fracture of the left 
tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes (Codes) 5262, 5270, 5271 (2007).

2.  The criteria for a compensable disability rating for 
residuals of a compound fracture of the right fibula, to 
include degenerative changes, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, 
Diagnostic Code 5262, 5270, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by May 2004 and September 2005 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
May 2004 and September 2005 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2004, prior to the 
adjudication of the matter in September 2004.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this principle has been fulfilled by 
the May 2004 and September 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Brian 
Miller, D.O., and Cheng K. Kim, M.D., and VA examination 
reports dated in May 2004, March 2005, and February 2006.  
Notably, the veteran has not identified any further 
outstanding and relevant evidence in response to the 
September 2005 VCAA letter.  The veteran's representative 
argued that the case should be remanded for a new examination 
because the VA examination failed to discuss pain on motion.  
Indeed, the representative did not contend that there was 
pain on motion, he simply asked whether there was pain on 
motion.  In light of the examination findings that there was 
no pain, a new examination is not necessary.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's left and right leg disabilities has been 
described for rating purposes by the RO as residuals from a 
post compound fracture of the left tibia and fibula, to 
include scars; and residuals from a post compound fracture of 
the right fibula, to include degenerative changes.  His left 
leg disability as been assigned a 30 percent disability and 
his right leg disability has been rated as noncompensable, 
pursuant to the provisions of Diagnostic Code 5262.  It is 
also noted that service connection is in effect for bilateral 
knee tendonitis.  

Diagnostic Code 5262 allows for assignment of a 40 percent 
rating upon a showing of nonunion of the tibia or fibula with 
loose motion and the required use of a brace.  A 30 percent 
rating is assigned when there is evidence of malunion with 
marked knee or ankle disability; a 20 percent rating is 
assigned when there is malunion with moderate knee or ankle 
disability; and, a 10 percent rating is assigned when there 
is evidence of malunion with only slight disability of the 
knee or ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2007).

Throughout the pendency of this appeal the veteran has been 
afforded several VA examinations-specifically in May 2004, 
March 2005, and February 2006.  In May 2004, the veteran's 
left leg muscles and joints were evaluated.  Upon 
examination, the veteran's gait was normal and he did not 
require any assistive devices.  Muscle strength was normal 
and there was no evidence of loss of muscle function in the 
left leg.  With respect to his ankle and knee joints, there 
was no evidence of significant painful motion.  Range of 
motion testing of the left ankle demonstrated plantar flexion 
to 30 degrees, with pain beginning at 25 degrees.  Extension 
was to 10 degrees.  Inversion and eversion were to 20 
degrees.  There was no tenderness, instability, swelling, 
effusion, edema, or erythema in the left ankle.  X-rays of 
the left ankle revealed an old healed fracture on the tibial 
shaft.  The fracture of the fibular shaft demonstrated a 
pseudoarthrosis.  There was no evidence of active 
osteomyelitis.  A small calcaneal spur was noted.  The 
findings represented a minor abnormality in the left ankle.  
In his left knee, range of motion was from 0 to 130 degrees.  
There was no evidence of pain or fatigue throughout range of 
motion testing.  Repetitive motion did not result in any 
additional limitations or pain.  There was no tenderness, 
instability, edema, effusion, or erythema.  Lachman and 
Drawer testing was negative.  X-rays of the left knee 
demonstrated a large osteolytic lesion in the proximal tibia.  
The veteran was diagnosed as having left knee and left ankle 
arthralgia.  An August 2004 bone scan was negative for 
osteomyelitis.  

Upon VA examination in March 2005, gait, posture, and balance 
were normal and no assistive devices were needed.  There were 
no periods of flare-ups of bone disease.  The conditions had 
not significantly affected the veteran's normal occupational 
or daily activities.  Neither leg exhibited any objective 
evidence of deformity or malunion, nonunion, loose motion, or 
false joint.  Additionally, there was no evidence of 
tenderness, edema, painful motion, weakness, redness, heat, 
or ankylosis.  Range of motion testing demonstrated no 
evidence of discomfort on either active or passive range of 
motion.  There was no evidence of any additional limitation 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive movement.  Examination of feet and 
ankles demonstrated that they were essentially symmetrical.  
He was able rise on heels and toes, walk heel to toes, and 
stand on one foot without apparent discomfort.  Dorsiflexion 
in the left ankle was to 10 degrees.  Plantar flexion was to 
45 degrees.  Inversion was to 30 degrees.  Eversion was to 20 
degrees.  In the right ankle, the veteran had full range of 
motion.  X-rays of the ankles demonstrated a normal right 
ankle.  There were old fracture deformities noted in the 
distal left tibia and fibula, and the fibula fracture was 
ununited.  Bones about the ankle were osteoporotic from 
disuse, but the joint spaces were normal.  X-rays of the 
lower legs demonstrated an old healed fracture deformity in 
the right fibula.  There were also old healed fracture 
deformities in the distal shaft of the left tibia and old 
healed deformity in the vicinity of the left anterior tibial 
tubercle.   

In February 2006, the veteran presented with complaints of 
bilateral knee pain with associated monthly flare-ups.  He 
did not experience any episodes of dislocation or recurrent 
subluxation.  There was no evidence of edema, echymosis, 
erythema, or tenderness in the knees.  Lachman's, Drawer's, 
and McMurray's testing was negative.  There was no varus or 
valgus laxity.  Range of motion in both knees was from 0 to 
140 degrees.  There was no pain during range of motion, and 
there was no additional limitation or pain with repetitive 
motion.  There was no evidence of pain, fatigue, weakness, 
lack of endurance, or incoordination on motion or with 
repetitive use.  X-rays demonstrated a benign, stable lesion 
in the upper left tibia; no other significant abnormality was 
noted.  The examiner opined that the veteran's intermittent 
bilateral patella tendonitis was at least as likely as not 
cause by or a result of the in-service helicopter crash.  
Accordingly, in February 2006, the RO held that a separate 
disability rating was warranted for bilateral knee 
tendonitis.

With respect to the veteran's left leg disability, in order 
to warrant the maximum schedular rating available of 40 
percent his disability would have to be characterized by 
nonunion of the tibia and fibula with loose motion and 
require the use of a brace.  See 38 C.F.R. § 4.71a.  A review 
of the medical evidence of record demonstrates that, although 
x-rays revealed an ununited fibula fracture, the veteran did 
not use any assistive devices, and there was no loose motion 
of the bones. Consequently, the requirements for the next 
higher of 40 percent under Code 5262 for the veteran's 
residuals of a compound fracture of the left tibia and fibula 
have not been met.

The Board has also considered if there are any other 
potentially applicable Diagnostic Codes for the veteran's 
service-connected post compound fracture of the left tibia 
and fibula such as to warrant a disability rating in excess 
of 30 percent.  Under Diagnostic Code 5271, however, 20 
percent is the maximum schedular rating available for marked 
limitation of motion of the ankle.  Additionally, Diagnostic 
Code 5270 is not applicable because there is no evidence of 
ankylosis in the left ankle.

With respect to his residuals of a compound fracture of the 
right fibula, to include degenerative changes, a compensable 
rating is not warranted.  There is no evidence of any bony or 
joint residuals relative to the stress fracture.  
Accordingly, there is no impairment due to malunion such as 
to warrant a compensable rating under Diagnostic Code 5262.

The Board has also considered if there are any other 
potentially applicable Diagnostic Code would warrant a 
compensable disability rating for the veteran's service-
connected residuals from a post compound fracture of the 
right fibula, to include degenerative changes.  Diagnostic 
Codes 5270 and 5271, however, are not applicable because the 
veteran has not demonstrated any limitation of motion of the 
right ankle.  

The Board has also considered whether increased disability 
ratings are warranted for the veteran's left and right leg 
disabilities based upon functional loss due to pain or 
weakness.  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.   None of 
the aforementioned VA examinations noted any functional 
limitation or added limitation of motion due to pain, 
fatigue, weakness or lack of endurance either on passive 
motion, active motion, or after repetitive motion.  
Accordingly, a disability rating in excess of 30 percent for 
residuals of a compound fracture of the left tibia and fibula 
and a compensable disability rating for residuals of a 
compound fracture of the right fibula, to include 
degenerative change, are not warranted based upon DeLuca 
factors.

In conclusion, increased disability ratings, in excess of 30 
percent for residuals from a post compound fracture of the 
left tibia and fibula and a compensable disability rating for 
residuals from a post compound fracture of the right fibula, 
to include degenerative change, are not warranted.  


ORDER

Entitlement to a disability rating in excess of 30 percent 
for residuals of a compound fracture of the left tibia and 
fibula is denied.

Entitlement to a compensable disability rating for residuals 
of a compound fracture of the right fibula, to include 
degenerative change, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


